Citation Nr: 0827154	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 2001, 
for the grant of a 40 percent rating for diabetes mellitus.

2.  Entitlement to the payment of additional compensation for 
the veteran's child.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 16, 
2006, which vacated a July 2004 Board decision and remanded 
the case for additional development.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
summarily affirmed the Court's decision in an order dated 
January 10, 2008.  The appeal initially arose from a July 
2002 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A review of the record reflects that subsequent to the July 
2004 Board decision the veteran raised the issues of 
entitlement to an increased rating for his diabetes mellitus, 
entitlement to a total disability rating based upon 
individual unemployability, and entitlement to service 
connection for an eye disability.  These matters are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2006 order the Court found that adequate 
notice had not been provided in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126).  The Court noted 
that a May 2001 VCAA notice letter had not specifically 
notified the appellant of what information and evidence not 
of record was needed to substantiate his underlying claim for 
an increased rating for his service-connected diabetes.  It 
is significant to note that the earlier effective date issue 
presently on appeal arose from the subsequent allowance of an 
increased rating and that the appellant also asserts that his 
claim for additional compensation for a child is inextricably 
intertwined with this earlier effective date issue.  
Therefore, an additional VCAA notice is required in this case 
specifically addressing what information and evidence not of 
record is needed to substantiate a claim for an increased 
rating for service-connected diabetes mellitus, to 
substantiate a claim for an earlier effective date for an 
increased rating for diabetes mellitus, and to substantiate a 
claim for additional compensation for a dependent child.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements applied to 
all elements of a claim.  The Board also notes that 38 C.F.R. 
§ 3.159 was recently revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim is provided.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate a claim for an 
increased rating for service-connected 
diabetes mellitus, to substantiate a 
claim for an earlier effective date for 
an increased rating for diabetes 
mellitus, and to substantiate a claim for 
additional compensation for a dependent 
child.  The notice as to the increased 
rating claim must should be in accordance 
with the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life, (3) that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

